                         Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 1 of 27
                                                                                                                                            Filed
                                                                                                                                            D.C. Superior Court
                                                                                                                                            03/06/2019 23:36PM
                                                         ~~p~g-iwa° ~~c~~r•~ ~~' ~4~~; ~~istz~act ~f" C,f9Ig9911tR3B~9.                     Clerk of the Caurt
                                                                            ~:I~'~L ~I~r'I~~(7~'
                   afi~. .~~
            .C~~R_ eC~
                                                                 x(3(3 Y~~iae~a ~sb~a~~tue,1~T.~'6'0, :~~ait~ 5f393d9
                   ~~     ;                              '6~s~s~ain~tan, ~.C.:. Zdl€3U1 'I'e9e~~~nc~n~e (2€~2} S79-fl1ii
            ~fp,~~cii:
                C•r~FJo;,
                       vn,  v
                           1




                                                                                Ytaintifl

                                                                                                                  ~;ase, ~'~TY~fTiber
         Reily Foods Company
         400 Poydras Street                                           ~
         New Orleans LA 70130                                                    fend~f~t

                                                                             ~T 1~'E?Yl (3l~
 'I"c~ t~~e a.t~csve t~amecl i~~fenc~a.nt.:

           'Ys~~~ are h~retly su~nma~led a~~d r~~i~ired tc~ serve an hns~~%~r t~ the att~~;l~ed Complaint, either
 p~;rs~rzall~~ car ~hrc}u~}~ ~.n aitcz~r~~;~,~, ~,vithzrl tw~:r~t~~ ~ZOj d~}~s aft~;r~ ser~~icc e~~'t}ti~ summons ~~parl }~au, exc;lusi~re
 of the clay cif ser~•ic~. If yo~~ are bein„ s~~ec~ as an offi~:er or ~~ency of the U~~itccl ~tat~s Gt}verr~lnent or the
 I)istf•ict of C:~Il.~rxrF~ia. (~~~~z•rt~yer~t, yo~~ Dave si:~t}~ «}c~3 ~~.ys afier S~TVl~;~ n~ tI715 SliTI71T1i711S ~.C7 SCI"v~ ~y~ou~'
 .A,n~~~~er. A copy of the Ans~~ea~ n3u~t k~e m~.il~;d to t}~e atlo~~ney for t}te p~rtY F~aintil~~~~~hc~ i;~ sui7i~ ~~ou. The
 att~i-n~y's Hanle and address appear 1}elaw. If plaintiff his ~lc~ attorney, ~ ca~~y of the ~~ns~ver must b~ mailed
 to t17~ pla.intiffal t17~ ~.dclre~s stat~cl air this Su~nznons.

            Yau are ~.isc~ regL~ir~ti t+~ file, the c~ri~in~~i .~~nswer with. the C:o~.~ri in Suite ~~~~0 at StJE~ Indiana r'~~'~i1lE~,
 N, W., bent-e;en ~:?0 ~,in. an;.~ S:OC) p.~n., ?~~Ian~iays ti-~ro~a~I~ I~ri~i~y~; or betti~~cen x:00 a.in. al~~~ 12;(,~C) nc~oll can
 Saturdays. ~'ou n7ay~ fi Ee the ctri~ic7a1 Anse-er ~z'i~~l t~"f2 C.C)LE~~ ~7t~"1~C ~7~~E~P~ ~~cju ~err•e a eopi~ of the ~'~i~swez• c~.n
 the plt~intFff or ~~~i~hin fi~~ (.~} c~ay~s after you have sc;rved- the plaintiff. If ~-~~~7 tail tc~ fiie ~~.n An~~~ver, jfad~m~nt
 }~y cfef~~.~u]t r~~~zs~ Fie enlet~ed ~~~~~in.st ~%c>~z ~c~r- thu r~~lie~~ c~ern~zrtc~~.ci iri the c;arrz~~lnint.

                                                                                                            Clerk cf'lhe~,G;n~~~~l;~,
Na~t~c of Plaim_iff's .l~tls~rnev
                                                                                          p~.
Address                                                                                                                  '~~~.e~ax~~.:E, ~'


                                                                                          rate
~~:,IC~3~'iC)Tl~
D7~' ~,i~-f'~:i~ {2Q2} ~;9-48 8                VeuifEez appeler au (202} 879-4828 pour ure traducEian                 De cis mqt bai djcli, t~aS gpi (202) 8?~3-4v28
   °~~ ~~~I~, l?.02} £579-4H?_II       ~.~~'-'`i~-~~I~      6'h=`YC:~ ?~E,7-P" flu9'°l'"r f- (202.1 E379-4528 S;Xt~~fh



     ~~~c~x~r~~Tr: ~~ ~~ou ~~r-~~, r~•o ~<~,~; err ~~~v~~~-~~z ~~-~rrx~~v ~~~~~L ~~~~~~: ~•~~~~~~;v ~~~~;. ox ~r, ~~~~~;x YOLK
~.NS~;~%ER, '4'C3U ~'hIL 'I'CJ ~'~PPE~1R .~'I' .4:d~' 'I'It~1I; F'~~E t_'(~3LTItT N~'1'IF~1tiS 1'i~L` 1'(7 UC} SO, c'~ TUDC;M~;N7" }3~' I~~.I~AUL'T
:litflY ESL ~;N1'~ItE13 A~.~IINS"€' I'OU F~Oit 'I'F~L R~1C}lv~~' I)An~I~t3ES t3k E7'TI-IE~i. kELiEF ~EA~1.4I~DE~1 IN 'T'F3L
C`,tJ.N1I'I,.AINT. IF Ttj:IS (3CCUIZS. ~'C~UR 4V!~.C'r~~ Iv1r~Y F3F f1.TTA~CI-IEF) ~R i~,%ITS-IFIEL,L) C)R 1'FR~Q~iAT, PRCIPF.,Ft.'I'Y OR.
RFAT, ESTt1TF ~e'OU CJ~~v?` I1~1:~1.~' liF T.~YkF]\T ~'#]`'~3 ~OL.T} Td PraX T~~E 7UL3GiV€Ei~1T. FF YOU Ii`JT~~~ T'O {~PPC3SF Tt-IIS
1~CTIt~I~T, iii? h' )7~ ~'r11L "_7'Q 1-1,'VSY~'i_''f~ 611;77-~I'4' 1'F~11=' IZI:~;J, C~r.~F')) ~J7v1E.

     If;s~ou ~-islz i~~s ta1_k to a lawyer aEzd feel tl~E you cannaf aff~rr~ to ~~ay~ a:fee, to a la~cvc:E•, ~3•on3ptly~ co.n.t;~ct oae, ~a€'the af~ices s~€'the
I1ea~1 laid ~oczei~s~ (1C~?_-b23-f161j err the ;rTeigh~arizoocl Lc:nal S~::r~~icc:s ('C~1.-2.i9-5Ii)0) for help ar c~7~ne to SrEite Sf?~t) ai 5EY(~
Iz~d.:i~~a ./~veY.ius, ?~T.~~'., far zi~.are :i3tfu~•n~atiai~ ~,ancerni~i~ pta~e.s ss~laE.rE: g ou z~~av as(c: for such help.

                                                          ~e~. 3•e.~-c:Ese si.cl~ far Sp<u~is3t trai~sl.aciox~
                                                           ~%e~ ai dorst~ to tradtic~,:ioi3 aE espaiial

S~GR'~~1 SU~~1ivfONS - 3azG 2011                                                                                                                          C95UM.doc
                       Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 2 of 27


                                                        ~~p~d•ic~a- (:c~e~ti•~ a~' ~1~~ ~~~;~e~act ~t" C;t~less~~~g~.
                                                                              i.E ~rAd~ LB~ VGA ~II..+i V7

                                                                ~E30 gna~i~e~~a t~s~~a~ua~, l~i.`~~'o, ;~taete 5~93d1
                                                        'b~:~shin~taea, 9~.C~~ Z~If301 'g'e9e~~hone: (2£~2) X79-fl1i3



            ~~~9~ ~r~3~~,~ ~~` ~t~

                                                                                Plaintiff'


         New England Coffee Company                                                                                 t;ase, :~`iEniber
         100 Charles Street
         Malden MA 42148
                                                                                 r~~a~~~t


 Ta t~~e a.l7ove tia7rrecl I~efendz~.nt:

           Ys~u are hereby summc~n~d af~d r~~t~ired tcs ser~~e an !~ns~~er tt~ the att~~,hed Complaint, either
 pers~r~ally car t.hresu~}~ an atta~ri~:y, ~.~%ithi7l ~vv~:nt}~ (?Oj d~.ys at'ter ser-vicc ai't}~is sunirrions ~fpc~ri ~%c~u, e~clusi~~e
 of tl~e c~a~~ ~f s~r4~ic~. If yo~3 are ~ein~ st~et~ ~s a~~ o#fiver or agency of the United Stags Gc~~~ernment or the
 I)istr~ic~ of E;o12~m€~ia. t_;i5vaz-nn7ez~t, yt~i.~ 17ave si:~t~y~ dC~()j d~y~ after sen~i~.e ~f this ~~:Er~7mc~ns tc~ serve ~y~ou~~
 ./~n~~~~c;r. t0 cup}% cif lk~e ,~lnsti~,er n~~~tct be rna.ii~:d tt~ t}~e atic~t~ey for thc: party plainti~i'ti~%hc~ is suir~~ yt~t~. The
 att€~rney's name and address appear l~e1a~~. If },Iaintiff has ~Ic~ attorney, a ca~~~~ of the <~ns~ver must be mailed
 t~ the ~la.inti~f ~a~E t.~a ~.dcire5s stat~t~ o~ this 5~u~nxnc~ns.

            Ya~.t are also required t~ file the «ri~inal .~~ns~~er ~~ith the C:ourl in Suite SOfJO at SUIT Indiana r=~vent~e,
 N, W., bctc~~e;~n ~:~0 a..m. an~.~ S:OC) ~.~n., ?~~Iondays ll~roia~~i ~ric3;~yti or b~t~~~e:en ~?:(~0 a..m. ancj 12:C?(i nacxl oi~
 :~aturda~ls. Yoe n7ay fi[e the ct~-i~i~7al .r~ns~~~er tivith the {=Dort either l~fc~re yc~u serr~~e a ct~py of the ~'1z~sw~t• can
 Cie pl~inliff car ~~iY.hin five ~5) ~ia~-s after you ha.~~e ~c;t~ved the plaintii~f'. If ~~~~~~ i~il to Zile an An,~i~~er, jt~-d~m~nt
  >y~ cief~zu]i n~~~y ~e c:nlered ~~~ninst }~c3~a fc~r thc; r~eli~,f~ cier~artc~~;ci iri the ec~rrz~>laint.

    ~~~~ ~'~                ~~~~~a~
Narn~ of Plai:ntiff's .latto►•.neb~

     t ~~ 3 ~~$~ a~~~~.~4y dRP. 7F q~.y ~~~~~w ~~ 7                                        ~~.

Address                                                                                                                   1\:~CX>af~'4' ~o




                                                                                           rate
"~'eiepl~une
3t~~   i$,i~$.f ~.i~ {2Q2} 878-A 828            VEuiE[ez appeler ~u (202} 879-4828 pour ore traducticn                 De via mgebai dick, tea} gc~i (2Q2; 879-4$28
  °~~ ~'~A~~, C?.f1?_} £I79-48?E3 ~ `~ '-~r-•e~~~8          6'h"Yf:~i 7~E:3-F" fl"Y'1~i3• (202.) £379-4828 t;KrD•ft•


                                                                                                                                 Yv~~
    ~~~~x~rr~rrl~: ~~ ~~ot~ ~~n~~, ~ro ~~rL~ !~~~ .~~rs~~-~~z ~~-~rl~~~~~v ~~~~~~ ~r~:~~~: ~~r~~~•~;~ ,a~t~ti~;. o~ Uzi, ~~1•~:x
fa~r~~~~:x_ ~~Ur~ ~~sir. ~•o t~~~~ :a~r~ ~~a~~ ~1•i~~ r~~~: ~:c~~~~r r~io~rr~~~s ~~u ~1•c~ L>~ su, ~~ ~~~~c~r~~r~ ~~~ ~~.~~r~u~,~r
_~~Y ~L ~;v~~•~~~;r~ ~~~INs•r ~~ou ~~o~ ~-r~~L n~ror~~:~° c~nn~~.~~~,s o~ c~•r~f~;~. x~;Lr~~~ v~n~rar~~~,~ 1~ ~r~~L
C:t~Ii-1.Pl,.AI?v'T'. IF TI~[S {~CCLi~l.S. ~C'OUR W!~.C~k;~ ~1A~' FEE .~1TTACI-1FD CSIZ ~t%:(Tl-IFI:Fl,L) C9It P~;IZ~{~IvAI:, F':ROPFFt.T'Y OIL.
RFAI, ESTATE `c'OI; (>~e~v'N ]d1A.~' Fib T.'~KEN AIvT3 tJL.T} TO P~a.~' TF~F JUI3(:f?vtF,NT. I~ Y~~U I~1T~Iv~T) TO OPPC7SF TtIIS
!~C'TTt31~,,7r'7 rti()7'Fr7 . 'TIiA ~51~v' ~'fZ 6aJIT1-1114'"i'F1F.I~L',~l~/ N' 17

     If ~s~oi3 ~~islz [~~ fal.k to a lau~ti~cr a~ad feel tl~ai you cannaE afford to ~~ay a fee. to a l~~vg•e:E•, p3•orn~tl~• co~~~ct ~E~e. o.f iP~e c11'fices ~f the
I.,e~al laid Si~czei~s~ {:?(t?-~?3-:(lt:l) ter the Nei~k~bcriz~7c~d I,e.ual S~;n~icE;s (:'.C~?-7.i9-51t)Oj £~r Delp ar came to SrEile Sf~~~) at 50(?
Iz~d.iaz~~ .~veil~a~:, N.t'J., for :c~zorc :i~ifuE~nktiiai~ ceaicernizi~ pl~c;e.s zvl7c.fe, }~o~E z~zay ask: far such help.

                                                         fee 3•e`%~E'~f: 51.C~~: fOl' Sj311AES~.1 Lt'~13SI~EEAOt1
                                                          ties al do:rs~ la tradzEcc:ion al e.spai5~l

~~GR'~4 SU.~Ib~IC)NS -.Ean. 2011                                                                                                                          GASUlbt.doc
              Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 3 of 27




                       SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                     CIVIL DIVISION


 A. Kevin Fahey                                          )
 5301 Birds View Lane, Unit D                            ~
 Alexandria, VA

 on behalf of the General Public of the                  ~
                                                             Civil Action No: 2019 CA 001465 B
 District of Columbia

          Plaintiff,                                     ~

 v.                                                    )

 New England Coffee Company                              ~
 100 Charles Street                                      )   Jury Trial Demanded
 Malden MA 02148-6773                                    ~

 Reily Foods Company                                     )
 400 Poydras Street
 New Orleans, LA 70130

      Defendants



                          COMPLAINT AND DEMAND FOR JURY TRIAL


         Plaintiff Kevin Fahey ("Plaintiff'), by and through his counsel, brings this action against the

New England Coffee Company and Reily Foads Company (collectively the "Defendants") on behalf of

the General Public of the District of Columbia, and alleges the following based upon information,

belief and the investigation of counsel:


                                        NATURE OF THE CASE


      1. This is a representative action brought on behalf of Plaintiff and a class of consumers who

         purchased certain coffees ("Coffees" or collectively the "Product" or the "Products")within the



                                                     1
        Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 4 of 27




   District of Columbia, of the defendant. Plaintiff purchased Defendants' Hazelnut Creme

   Coffee. The front of the package prominently described the coffee as Hazelnut Creanz and

   indicated only that it was a medium blend with a rich nutty flavor leaving the Plaintiff and

   fellow consumers to reasonably believe that the coffee contained enough of its characterizing

   ingredient (i.e. hazelnut) to provide it with. the promised flavor. In truth, however, the Hazelnut

   Creme Coffee contains none of its characterizing ingredient, and instead is both artificially and

   naturally flavored.


2. Bylaw, any food which is expected to contain its characterizing ingredient, but does not, and

   instead is flavored, must make that disclosure to consumers on the front of its packaging.

   Failure to do so misleads reasonable consumers into believing they are purchasing an item with

   qualities it does not have, and is in clear violation of the law.


3. Such violation is not just a technical violation of federal, and therefore, state, law. The federal

   law requiring such disclosure means that consumers nationwide will see the words to the effect

  "artificially flavored" on the front of any such product. They will therefore assume that the

   absence of such labeling means the product contains no artificial flavors and look no further (ie,

   not inspect the back panel for fine print indicating to the contrary).


4. Plaintiffs and each of the Class Members accordingly suffered an injury in fact caused by the

   false, fraudulent, unfair, deceptive, and misleading practices set forth herein, and seek

   compensatory damages and other relief.


5. The Plaintiff and Class Members seeks to enjoin such fraud, obtain disgorgement of profits

   from sales of the products in question and obtain appropriate monetary damages for the

   consumers who purchased such products in the District of Columbia.


                                                 2
          Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 5 of 27




                                 JURISDICTION AND VENUE


$. This Court has subject matter jurisdiction over this action, and venue is appropriate in this

      Court, pursuant to D.C. Code §§ 11-921 and 28-3905(k)(1).

9. This Caurt has personal jurisdiction over the Defendants pursuant to D.C. Code ~ 13-423, as

   Defendants sells their products at stores throughout Washington, D.C.

10.          In addition, a substantial part of the actions which gave rise to Class Members' cause of

   action occurred in this jurisdiction.

                                           THE PARTIES


11.         Plaintiff Keven Fahey is a resident of Virginia.

12.         Defendant Reily Foods Company is a conglomerate broadly specializing in the sale of

  food and beverages. It was started over 100 years ago as a company dedicated to the roasting,

  grinding, packaging and distribution of canned coffee. While it has added a variety of food and

  beverage products to its portfolio, Reily has maintained a significant position in the manufacture

  and sale of coffee. In 2009 it acquired the New England Coffee Company whose flavored

  coffees are the subject of this litigation. Reily sells its products nationally and is headquartered

  in New Orleans, Louisiana.

13.         Defendant New England Coffee Company ("NECC") maintains its principal place of

  business at 100 Charles Street, Malden, MA 02148-6773, from where it manages and directs its

  nationwide sales and business operations
               Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 6 of 27




          LEGAL FRAMEWORK -THE INTERESTS OF THE CLASS MEMBERS AND THE
          GENERAL PUBLIC AND THE DC CONSUMER PROTECTION ACT

    14.           The District of Columbia Consumer Protection Procedures Act ("CPPA"), D.C. Code

          28-3901 et seq., prohibits unlawful trade practices. The prohibited trade practices include, in

          relevant part, actions that

      (a} represent that goods or services have a source, sponsorship, approval,
      certification, accessories, characteristics, ingredients, uses, benefits, or quantities
      that they do not have
       (b). represent that goods have characteristics, uses, or benefits that they do not
      have;
        (d) represent that goods or services are of particular standard, quality, grade,
      style, or model, if in fact they are of another
      (e) misrepresent as to a material fact which has a tendency to mislead;
      (~ fail to state a material fact if such failure tends to mislead;
      (f-1), use innuendo ar ambiguity as to a material fact, which has a tendency to
      mislead
      (h) advertise or offer goods or services without the intent to sell them or without
      the intent to sell them as advertised or offered; and
      (x) to sell consumer goods in a condition or manner not consistent with that
      warranted by operation of sections 28:2-312 through 318 of the District of
      Columbia Code, Official Code, or by operation or requirement of federal law.


Section 3904.

    15.          Additionally, "the CPPA's extensive enforcement mechanisms apply not only to the

      unlawful trade practices proscribed by § 3904, but [also] to all other statutory and common law

      prohibitions." O,shourne v. Capital City Mortgage Corp., 727 A.2d 322, 325-2h (D.C. l 999).

    16.          The CPPA allows for treble damages, or $1500 per violation, whichever is greater, as

      well as reasonable attorneys' fees, punitive damages, an injunction against the unlawful trade

      practice, "additional relief as may be necessary to restore the consumer money or property . . .

      which may have been acquired by means of the unlawful trade practice," and "any other relief

      the court deems proper." D.C. Code § 28-3905(k)(1).
             Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 7 of 27




      17.       Plaintiff brings this action on behalf of himself and as a Representative Class Members

        acting for the interests of the general public of the District of Columbia, seeking relief from

        Defendant's use of trade practices in violation of laws of the District of Columbia, pursuant to

        D.C. Code § 28-3905(k)(1).

      18.       Coffee is a "consumer good", and the Defendants are each a "merchant" within the

        meaning of the CPPA. D.C. Code § 28-3901(1)(2) and (7).

      THE FAHEY PURCHASE

19.     On June 16~' 2018, Mr. Fahey purchased a package of New England Coffee Hazelnut creme at

  the Giant Grocery on 3336 Wisconsin Avenue, in Washington DC. A copy of the receipt is set

  forth below as Figure A, and 4 photos of the packaging are set forth below as Figures B, C and D

  respectively.

20.     The photographs set forth below demonstrate that Mr. Fahey purchased a product that fails to

  make the disclosure at issue herein, as required by federal and state law.

  21.          Under the CPPA, such a purchase is all that is necessary to give Mr. Fahey standing to

        be the Class Representative in this action, D,C.Code § 28-3905(k) (2001) now specifies:

        (k)(1) A person, whether acting for the interests of itself, its members, or the general public,

        may bring an action under this chapter in the Superior Caurt of the District of Columbia seeking

        relief from the use by any person of a trade practice in violation of a law of the District of

        Columbia and may recover or obtain the following remedies:

        (A) treble damages, or $1,500 per violation, whichever is greater, payable to the consumer;
        (B) reasonable attorney's fees;
        (C) punitive damages;
        (D) an injunction against the use of the unlawful trade practice;
        (E) in representative actions, additional relief as may be necessary to restore to the consumer
        money or property, real or personal, which may have been acquired by means of the unlawful
        trade practice; or
              Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 8 of 27




         (F) any other relief which the court deems proper.

22.      The basis for Mr. Fahey's standing and the manifestation of his alleged injury in fact is similar

      to that in Havens Realty Corp. v. Coleman, 455 U.S. 363, 371 (19$2). There, the Court deternlined

      that § 804(d) of the Fair Housing Act"established an enforceable right to truthful. inforniation

      concerning the availability of housing," id. at 373, 102 S.Ct. l l 14, and thus, plaintiffs were injured

      in fact and had standing to sue because of "deprivation of information about housing availability,"

23.      In Grayson v. AT & T CORP., 15 A, 3d 219 (DC 2011), the DC Court of Appeals, invoking the

  Havens ruling, upheld the standing of a purchaser of prepaid telephone calling card to sue for

      alleged violations of the CPPA. Consistent with Havens, the Supreme Court ruled as such even

  though the plaintiff was an industry insider who knew when he purchased the product that it had

  the defects at issue. Grayson at 249-252.

24.      Further, the DC City Council has suspended funding of enforcement by the DC Attorney

  General's Office of the CPPPA, Grayson, supra, at 240.

25.      Theref'are, the liberal standing requirements conferred by Grayson on private plaintiffs are

  consistent with the intent of the DC City Council "provide public interest organizations and private

  attorneys the ability to seek injunctive relief and disgorgement ofill-gotten gains in the public

  interest". Id at 240.
           Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 9 of 27




Figure A
           Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 10 of 27




Figure B
           Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 11 of 27




Figure C
           Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 12 of 27




Figure D




   FACTUAL ALLEGATIONS.

   26.       Consumers, including Plaintiff and putative Class Members, reasonably rely on product

      labeling to inform their purchasing decisions. Inaccurate labeling results in consumer deception

      and gives rise to the allegations set forth herein.

   27.       District of Columbia consumers, like American consumers nationwide, seek out natural

      food products and are willing to pay significantly more for such products when compared to




                                                    10
               Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 13 of 27




         food products with artificial ingredients.l This is based in no small part on the perception (valid

         or otherwise) that natural ingredients, such as flavors, are more healthy than artificial flavors.2

     28.           Products that contain only natural ingredients thus command a price premium, or are

         more likely to be purchased than, compared to similar products that contain synthetic

         ingredients such as artificial flavors.

     29.           To appeal to consumers who seek out natural food products and are willing to pay more

         for them, Defendants, at least through December 2018, labeled and advertised the Products as if

         they were exclusively naturally-flavored.

     30.           Thus, during the Class Period, as defined in detail infra, Defendants labeled, marketed,

         advertised and sold NECC Hazelnut Creme Coffee and other flavored coffees in the District of

         Columbia.

     31.           The front of the Product package described the contents as "100% Arabica Coffee," a

         "Medium Blend," with "Rich Nutty Flavor." The Product was prominently characterized as

         "Hazelnut Creme."




  "Consumers Want Healthy Foods -And Will Pay More For Them"; Forbes Magazine, February 15, 2015.
https://www.forties.com/sites/nancygagliardi/2015/02/18/consumers- want-healthy-foods-and-will-pay-more-for-
theml#4b8a6b4b75c5; (last visited December 4th 2018).
2See., e.g., ~3t€t:t~:;;'i~,~~~%.~Y~:832:E;;~.t1Y~;;3ia~~~3•al-s~~-a3•ti.fci.al-f7~xvi}E•sr (last visited March 6 2018).

                                                                11
      Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 14 of 27




32.      Nowhere on the front of the package was there any indication that the Product was

  entirely devoid of its characterizing ingredient. Rather, buried on the back side of the label in

  the far-left corner in tiny print was the only indication that the Product did not contain its

  characterizing ingredient, but rather was flavored:"Ingredients: 100% Arabica Coffee Naturally

  and Artificially Flavored." (emphasis added).




                                               12
        Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 15 of 27




LABELING REQUIREMENTS

  33.      The federal Food, Drug &Cosmetics Act ("FDCA") is a comprehensive federal

    consumer protection law that broadly, but non-exclusively, regulates the sale of food to the

    consuming public. 21 U.S.0 §301. The term food broadly means "articles used for food or

    drink for man. . ." and coffee beans, and any derivative thereof, are considered food under the

    FDCA. 21 USC §3210.

  34.      "Congress passed the Food, Drug, and Cosmetic Act to ensure that food and beverage

    manufacturers do not mislead or deceive consumers with their advertising. The FDCA's

    purpose is to protect consumers from adulterated and misbranded food and beverages. The

    FDCA prohibited misbranding food and beverages using false or misleading labels to further

    this goal." The Crusade Against Misleading Labels: Are Manufacturers the Protectors of

    Consumer Interests?, Pezzullo, Andrea M., Suffolk University Law Review; 2016, Vol. 49 Issue

    2, p323-342.

  35.      The FDCA prohibits the misbranding of any food. 21 U.S.C. §331(b).

  36.      Generally, a food is "misbranded" if, among other things, its labeling is false or

    misleading." 21 U.S.C. ~ 343. 21 L.F.R. §101.22 specifically provides:

           (i)     If the label, labeling, or advertising of a food makes any direct or
           indirect representations with respect to the primary recognizable flavor(s),
           by word, vignette, e.g., depiction of a fruit, or other means, or if for any
           other reason the manufacturer or distributor of a food wishes to designate
           the type of flavor in the food other than through the statement of
           ingredients, such flavor shall be considered the characterizing flavor and
           shall be declared in the following way:

           (1)(i) If the food is one that is commonly expected to contain a
           characterizing food ingredient, e.g., strawberries in "strawberry
           shortcake", and the food contains natural flavor derived from such
           ingredient and an amount of characterizing ingredient insufficient to
           independently characterize the food, or the food contains no such

                                                13
      Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 16 of 27




          ingredient, the name of the characterizing flavor may be immediately
          preceded by the word "natural" and shall be immediately followed by the
          word "flavored" in letters nat less than one-half the height of the letters in
          the name of the characterizing flavor, e.g., "natural strawberry flavored
          shortcake," or "strawberry flavored shortcake."

          (1)(ii} If none of the natural flavor used in the fond is derived from the
          product whose flavor is simulated, the food in which the flavor is used
          shall be labeled either with the flavor of the product from which the flavor
          is derived or as "artificially flavored."

          (2) If the food contains any artificial flavor which simulates, resembles or
          reinforces the characterizing flavor, the name of the food on the principal
          display panel or panels of the label shall be accompanied by the common
          or usual names) of the characterizing flavor, in letters not less than one-
          half the height of the letters used in the name of the food and the name of
          the characterizing flavor shall be accompanied by the words) "artificial"
          or "artificially flavored", in letters not less than one-half the height of the
          letters in the name of the characterizing flavor, e,g., "artificial vanilla",
          "artificially flavored strawberry", or "grape artificially flavored".

37.       The Coffee sold by Defendants is characterized as Hazelnut Creme. It did not contain

  hazelnut, but rather, is flavored with natural and artificial flavoring. By law, therefore,

  Defendants must disclose the fact that the Product is flavored an the front of the Product's

  packaging. Defendants have failed to make such a disclosure and therefore are in violation of

  the law. 21 C.F.R. §101.22.

38.       Properly indicating that a coffee is flavored is not only a legal requirement, but it is a

  material term on which a reasonable consumer would rely. In fact, the requirement itself

  creates a national standard of care that, when deviated from, deceives the consumer.

39.       As shown in more detail below, Defendants numerous marketplace competitors, each

  of whom market similarly flavored products, but instead have chosen to label them in a manner

  that promotes consumer understanding and is consistent with their obligations under the law.

  See, infra.-



                                               14
      Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 17 of 27




40.      The contrast is further illustrated by the labeling of French Market Coffee, a brand

  owned by the American Coffee Company, a subdivision of Defendant Reily Foods.

41.       Like NECC, the coffee is composed of Arabica beans, Natural and Artificial Flavors.

  Unlike NECC, however, it clearly discloses on the front of the package, as it is obligated to, that

  the product is flavored.




                                              15
      Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 18 of 27




42.      The coup de ~race on this issue is the fact that the defendants have, since December

  201$, when the undersigned sent a pre complaint demand letter to them, changed the labeling of

  the product at issue. Touting a "brand new look", the new packaging discloses on the front

  panel that it apparently contains only artificial flavors (such can be inferred by the complete

  absence of any reference to the existence of natural flavoring at the same location):




                                              16
       Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 19 of 27




             :A                              i~                         a~                                ~~                          ;                             ~~

      y   ~~~`                                      i'~,.Ft .'~C~r!               ~I?c.Z~..C~~E.E                ._~,t3fdr ~.~t~fa1.£:>~`~t::~                 rt;tZ~~E':~li~:
  ~a~~~~ ~~~:~.




                                                  3~'~; .: ~n e,Z;                             ' f                       .:z~; . S: t; ;~;"~§e . .'f Vi c. .         ~s s


                                                  ...,'f        . ,.: <..:,:...     .. .._       _..     .. ...>.      . .4:. ~, is   ~ . ;: i?.iy       s, .....        z.. .. i~fi

                                                  ~'r~:l . .~.-t              ~ Stir, _ , ~~ .t. >. ...                 ~ ~ f~.            7i. ~.... .                      . .•tN
                                                  :~iiS3.          .. . ..E v. .iG~,iC..r              ~_, ,..:f;      1 .. . , a.~ .i£21:.                         >'~.. .,.     .:v£
                                                  ZS,`Sr,..:..., : ' f #>r S',.. ..:i ~ ,~; s.,. .:.s ?..::    ;:;.     - ~. ipv,;~   ,. :.~,:';~ z Y ; . .. ';<;



                                                  ='S €~ s :i , ,i:~ tJ :.. oaf?t. f ,.,... ;<         ...~.s:s:~: .




43.       Note that the requirement in question applies not only to coffee products, but ~a

  product containing artificial flavoring.

44.       Such a national standard means that consumers will see the disclosure of artificial

  flavoring on the front panel of many products and (presumably, if they are reasonable) assume

  that the product contains artificial flavoring.

45.       Further, said reasonable consumers will reach the opposite conclusion when they see a

  product that does not contain any disclosure on the front panel of the existence of artificial

  flavoring within.

46.       These consumers will reasonably conclude, in reliance on the absence of such

  disclosure, that the product does not contain any artificial flavoring.

47.       In short, reasonable consumers, who will pay a premium far natural flavoring, pay such

  a premium when they purchase products such as NE Coffee's Hazelnut Creme.

4$.       A proper price comparison is difficult to make at this point for, as noted above, NE



                                                     17
             Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 20 of 27




       Coffee has ceased to claim it puts ~a    natural flavoring in its Hazelnut creme coffee.

    49.         It is possible NE Coffee charged, and DC consumers have paid, such a premium, having

       been deceived into believing NE Coffee products such as Hazelnut Creme do not contain

      artificial flavoring. The Defendants would have been paid this premium by the deceptive

      practice described herein..

    50.         Alternatively, even if the products were priced comparably, DC consumers were more

      likely to have purchased the fraudulently labeled NE Coffee over similar products properly

      disclosing the use of artificial flavors, increasing NE Coffee sales and therefore profits.

Class Allegations

       51.         This action has been brought and may be maintained as a class action pursuant to

       Superior Court Rule of Civil Procedure 23 because there is awell-defined community of

       interest among the persons who comprise the readily ascertainable classes defined below and

       because Plaintiff is unaware of any difficulties likely to be encountered in managing this case as

      a class action,

       52.      Relevant Time Period: The relevant time period is defined as the time period beginning

      three years prior to the filing of this action until judgement is entered.

      53.       Class Definition All persons who reside in the District of Columbia. currently or

      fornlerly and who purchased the Products in the District of Columbia during the relevant time

      period.

      54.       Excluded from the class are:(1) the Defendants, their subsidiaries, and their legal

      representatives, officers, directors, assigns and successors; and (2) all state and/or federal court

      judges who may preside over this case, their staff, and their immediate family members.



                                                     ~:
              Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 21 of 27




        55.     Numerosity:     The class members are so numerous that the individuals joinder of each

        individual class member is impractical. While Plaintiff does not currently know the exact

        number of class members, Plaintiff is informed and believes, and thereupon alleges that the

        actual number exceeds the minimum required for numerasity under DC law,

        Sh.     Commonality and Predominance: Common. questions of law and fact exist as to all class

        members and predominate over any questions which affect only individual class members.

        57.     These common questions include, but are not limited to:

                (a) Whether Defendants contributed to, committed, or are responsible for the conduct

        alleged herein;

                (b) Whether Defendants' conduct constitutes the violations of law alleged herein;

                (c) Whether Defendants' acted willfully, recklessly, negligently, or with grass

        negligence in the violations of laws alleged herein;

                (d). Whether Class Members are entitled to injunctive relief;

                (e). Whether Class Members are entitled to restitution and damages; and

                (f) Whether the Defendants' conduct violated the various statutes and common law

        causes of action sets forth infra and whether Plaintiff and the Class Members are entitled to

        relief, and the amount and nature of such relief in the forni of an injunction and /or restitution.

                                                 Count 1
                                          Violation of the CPPA
                                     Implied and Express Warranties
                                             Section 3904(x)



       58,       Plaintiff incorporates the allegations of paragraphs 1 through 55 as though fully set

forth herein, and alleges further:



                                                     19
                Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 22 of 27




          59.     As noted above, the CPPA, §28-3904, provides that is it a violation "whether or not any

consumer is in fact mislead, deceived or damaged thereby,", for any person to ,inter alia, "sell

consumer goods in a condition or manner not consistent with state or federal law."

          60.     Section 313 of the D.C. UCC (DC Code § 28:313 provides:


          (1) Express warranties by the seller are created as follows:


                  (a) Any affirmation of fact or promise made by the seller to the buyer which relates to
                  the goods and become part of the basis of the bargain creates an express warranty that
                  the goods shall conform the affirmation or promise.
                  (b) Any description of the goods which is made part of the basis of the bargain creates
                  an express warranty that the goods shall conform to the description.
                  (c) Any sample or model which is made part of the basis of the bargain creates an
                  express warranty that the whole of the goods shall conform to the sample or model.

          (2) It is not necessary to the creation of an express warranty that the seller use formal words
          such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an
          affirmation merely of the value of the goods or a statement purporting to be merely the seller's
          opinion or commendation does not create a warranty.
    h4.           D.C. Code § 28-314 provides:

                           (a) Unless excluded or modified . . . a warranty that the goods
                  shall be merchantable is implied in a contract for their sale if the seller is
                  a merchant with respect to goods of that kind. Under this section, the
                  serving for value of food or drink to be consumers either on the premises
                  or elsewhere is a sale.
                         (b) Goods to be merchantable must be at least such as . . .
                          (i) In the case of fungible goods, are of fair average quality
                  within the description; and
                         (ii) Are fit for the ordinary purposes for which such goods are
                  used; and
                        (iii) Are adequately contained, packaged, and labeled as the
                  agreement may require; and
                         (iv) Conform to the promises or affirmations of fact made nn the
                  container or label, if any.


    65.           Plaintiff and DC consumers have purchased the Products from the Defendants. The
          Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 23 of 27




      above-referenced warranties apply to the Products. Defendants have failed to honor these

      warranties.

66.          The Products are not merchantable because they are neither fit for the ordinary purpose

      for which such. good are made, nor conform to the promises or affirmations covered.

h7.           28:2-607 (3) (A) requires that a buyer must within a "reasonable time after he discovers

      or should have discovered any breach notify the seller of breach or be barred from any remedy;"

68.          Plaintiff's counsel, on behalf of them and the DC Public, have given such notice

69.          Defendants' breaches of its Express Warranties and the Implied Warranty of

      Merchantability, and its sale of consumer goods in a condition and in a manner inconsistent

  with D.C. law and contrary to the operation and requirements of federal law constitute unlawful

      trade practices, which violate the rights of Class Members and D.C. consumers protected by the

      CPPA. D.C. Code § 28-3904(x).

                                             Count 2 —
                                     Violations of the CPPA —
                                       Various subsections




70.          Plaintiff incorporate the allegations of paragraphs 1 through 55 as though fully set forth

  herein, and alleges further:

71.          By marketing the Products in the manner described above, the Defendant violated the

  various provisions of Section 3904 of the CPPA, set forth in more detail in paragraph 14, page 4

  above.

72.           Such violations are actionable under the CPPA, and make the relief requested below

  appropriate.

                                              Count 3


                                                 21
            Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 24 of 27




                               Violations of the DC Commercial Code

    73.        Plaintiff incorporates the allegations of paragraphs 1 through 55 as though fully set

       forth herein, in particular those with respect to the DC Commercial Code, and alleges further

    74.         The breaches of the DC Commercial Code as set forth above constitute an independent

       cause of action, for which Class Members, nn behalf of the DC General Public, seeks damages

       as set forth below.

                                       PRAYER FOR RELIEF

       WHEREFORE, as to Counts 1-2 of the Complaint, Plaintiff, on behalf of the general public of

the District of Columbia, asks this court to award:

       statutory or actual damages, trebled, except that in no case does any individual Plaintiff seek an
amount in excess of $74,000;

     disgorgement of profits obtained through the sales of the Covered Products in the District of
Columbia;

       attorneys' fees; and

       an injunction against Defendants' violations of the CPPA; and

     as to Count 3 monetary damages for monies wrongfully obtained by the Defendants from the
DC General Public




                                                      ~~~
    Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 25 of 27




any other relief this court deems just and proper.


                                         Respectfully Submitted

                                         Thomas C. Willcox
                                         Thomas C. Willcox, Attorney at Law
                                         DC Bar No 445135
                                         1701 16~ Street, N.W
                                         Suite 211
                                         Washington DC 20009
                                         Tel: 202.338.0818
                                         T.C. 202.234.0$92
                                         r~°~,~~ i ~1a ~v~~z~i;. n~ail.c:c~1~~
                                         Counsel f'or Kevin Fahey and the Class.




                                            23
                    Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 26 of 27
               ~.
      +6~\OR

    ~o?~~~~ ~~.~~           SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
   (o\ ~~~,                                           CIVIL DIVISION
     ~~R ~ ~~~~~                                    Civil Actions Branch
        Tor ~~~~             ~~1~) JIl(I1d118 Avenue, N.W., Suite 5000, Washington, D.C. 20001
                                  Telephone: (202) 879-1].33 • WeUsite: ~~~~vw.dccourts.go~r

A KEVIN FAHEY
    Vs.                                                                    C.A. No.         2019 CA 001465 B
RF_,II_,Y FOODS COMPANY et a1
                                    INITIAL ORDER AND ADDENDUM

    Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
("Super. Ct. Civ. R.") 40-I, it is hereby ORDERED as follows:

      (1) E1~'ective this date, this case has assibned to the individual calendar designated below. All Cuture filings
in this case sl~al] bear the calendar- number aid the judge's name beneath the case Number in the caption. On
filinb airy motion or paper related thereto, one copy (f'or the judge) must be delivered to the Clerk along with the
original.

     (2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving nn each defendant:
copies of the summons, the complaint, uzd this :Initial Order and Addendum. As to any defendant for whom
such proof of service has clot been filed, the Complaint will be dismissed without prejudice for watlt of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

     (3) Within 2l days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
wlio has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

     (4) At tl~e time and place noted below, all counsel. and unrepresented parties shall appear before the
assigned judge at an initill scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for tl~e completion of all proceedings, including, normally, either mediation, case ev~al~iation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
bindinb oz' non-binding arbitration. ['his order is the only notice that parties and counsel will receive
concerning this Conference.

      (5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 nay continue the Conference once, ~~ith the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.
No other continuance of the conference will be granted. except upon motion fvr good cause shown.

     (6) Parties are responsible for obtaining and complying with all requirements of the General Order f'or Civil
cases, each judbe's Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom acid on the Court's website http:i/www.dccourts.gov/.

                                                                  Chief Judge Kobert E. Morin
Case Assigned to: Judge MICHAEL L RANKIN
Date: March. 8, 2019
Initial Conference: 10;30 am, Friday, June 07, 2019
Location: Courtroom 517
            500 Indiana Avenue N.W.
            WASHINGTON, DC 20001
                                                                                                       CAIO-60
          Case 1:19-cv-00950 Document 1-1 Filed 04/03/19 Page 27 of 27


                       ADDF.N:DUM TO INIT[Al. ORDF,R AFFECTING
                         ALL MEDICAL MALPRACTICE CASES

        Iii accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-?801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of ~nediatioii within 30 days of the Iiaitial Scheduling and Settlement Conference
(°ISSC"), prior to any fizrther litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code ~ 16-2821.

         To ensure compliance with this legislation, on or before the date of the TSSC, the Court will
notify al] attorneys and fro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
tl~e interz~et at https://www:dccourts.5ovipa/. To facilitate this process, all counsel and ~~ro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code ~ 16-2825 Two separate early Mediation Forms are available. Both forms may be
obtained at www.dccourts.aov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2 00, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal crdcsc.gov. P~~o se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

        A roster of medical malpractice mediators available through the Court's Multi-Door llispute
Resolution. Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediationlmediatorprofiles. All individuals on the roster are judges or
lawyers with at least ] 0 years of significant experience u~ medical malpractice litigation.
D.C. Code ~ 16-2823(a). If the parties cannot agree on a mediator, the Court tivill appoint one.
D.C. Code~~' 16-2823(b).

        The following persons are required by statute to attend }personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys rcpresentin~ each party with primary responsibility for the
case. D.C. Code § 16-2524.

        No later than ten (10) days after the early mediation session has terminated, Plaintit~ must
eFile with the Court a report prepared by the mediator, including a private mediator, regardii~~:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settleanent was not reached, a~1y
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is~~ro se may elect to file the report by hand with the Civil.
Actions Branch. The forms to be used for early mediation reports are available at
w~vw. dccouz~ls. gov/medmalmedi alion.

                                                             Chief    Judge     Robert    E.    Morin


                                                                                               CAIO-60
